Citation Nr: 1456648	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty for training service from March 2009 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the RO.

In his substantive appeal, the Veteran requested a Board hearing.  However, in August 2010, the Veteran withdrew this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e) (2014).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veterans Benefits Management System contains an informal hearing presentation submitted by the Veteran's service representative in November 2014.
 
The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that a remand is necessary in this case for further development.  

A review of the medical records from the Veteran's private doctor, Dr. R.T. (initials used to protect privacy), showed that he was also treated for his left knee disorder by another private doctor, Dr. L.K. (initials used to protect privacy), that he underwent a left knee arthroscopy in 1991 and discussed future surgery for his left knee disorder with Dr. R.T.  These medical records should be obtained and associated with the claims file.

A new VA examination should then be obtained.  While the Veteran was afforded a VA examination for his left knee and left ankle disorders in September 2009, that examiner did not have a complete claims file to review at the time of the examination.  

Indeed, at that time, the Veteran's claims file did not contain service treatment records documenting his April 2009 in service ankle and leg injuries, nor did it contain radiology reports showing a current left knee disorder.  Such evidence is now associated with the claims file.  

Finally, While a medical statement has been supported in support of the Veteran's claim, the provider did not review the claims file prior to providing an opinion, did not address the left ankle disorder, did not address the 1991 arthroscopy, and did not support the opinion with a rationale.  As such, a VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ankle and/or left knee disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file, to include medical records from Dr. L.K., the 1991 arthroscopy, and any left knee surgeries.

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed left knee and left ankle disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that a tibia fracture is noted on the Veteran's February 2009 report of medical history and medical pre-screen.  

The service treatment records also document an injury to the Veteran's left ankle and left knee in April 2009.  The Veteran then reported to a private doctor in March 2010 with symptoms of buckling, popping, and swelling of the left knee since the in service injury.  These private records also note that the Veteran underwent a left knee arthroscopy in 1991.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

(a) The examiner should then opine as to whether it is at least as likely as not that any preexisting tibia fracture caused the Veteran's left knee and left ankle disorders to worsen in severity in service, and if so, whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or aggravation of the disorder beyond its natural progression.  

In making this determination, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

(b)  If the examiner finds that the previous tibia fracture is unrelated to the Veteran's left knee and left ankle disorders, the examiner should then opine as to whether it is at least as likely as not that the Veteran has a left knee and/or a left ankle disability had its clinical onset during service or otherwise is due to an injury or other event of that service.  

(3)  The examiner is asked to specifically address the 1991 arthroscopy, as well as the opinion statement submitted by PA-C M.S. and Dr. R.T. in any and all of his or her opinions.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing requested action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.
 
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

